DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/06/2021 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument for the following claims

Claim Objections
	Claim 4 objection are withdrawn. 
Claim 8 objection are withdrawn. 
Claim 16 objection are withdrawn. 

Claim Rejections - 35 USC § 102
	Claim rejections under USC 102 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5, 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al (US 2008/0137927 A1, 2008) (hereinafter Altmann) in view of TAHMASEBI MARAGHOOSH et al (WO 2015010900 A1, Published 2015) (hereinafter Tahmasebi).
Regarding claim 1 and 11, Altmann discloses, a method comprising:
an intraluminal device (catheter 28) configured for insertion into a bodily structure within a tracked field; (0030; The system 20 comprises a catheter 28, which is percutaneously inserted by a physician into a chamber or vascular structure of the heart.; 0037; The system 20 comprises a positioning subsystem that measures three-dimensional location information and orientation coordinates of the catheter 28 with up to six degrees of freedom. The positioning subsystem may comprise a magnetic position tracking system that determines the position and orientation of the catheter 28. The positioning subsystem generates magnetic fields in a predefined working volume its vicinity and senses these fields at the catheter. The positioning subsystem typically comprises a set of external radiators, such as field generating coils 30, which are located in fixed, known positions external to the patient. The coils 30 generate fields, typically electromagnetic fields, in the vicinity of the heart 24.)
a sensor positioned on the intraluminal device (sensor 46-0043; sensor 46 that is used to determine the position and orientation of the catheter within the body.), wherein the sensor is configured to obtain one or more functional flow measurements (0047; The positioning processor 36 is linked to location sensors that are placed near the distal tip of the cardiac catheter and performs location tracking.) (0059; The image is generated using the mapping catheter by determining spatial coordinates of different locations in the heart to define a three-dimensional space. Then a functional model is prepared, which is a three-dimensional map of the heart in the three-dimensional space, in which the map displays functional information, i.e., electrical potentials at multiple points of the heart.) (0060; Position information provided by location sensors on the ultrasound imaging catheter)  and configured to receive a signal or cause a disturbance in the tracked field;
(0035; register, overlay and display a three-dimensional image acquired from an external system on the reconstructed three-dimensional model; and (0036; register and display two-dimensional ultrasound images on a three-dimensional image acquired from an external system. (0037, given above) (0038; a radiator in the catheter, such as a coil, generates electromagnetic fields, which are received by sensors (not shown) outside the patient's body.)
a tracking system communicatively coupled to the sensor (0037; The positioning subsystem may comprise a magnetic position tracking system that determines the position and orientation of the catheter 28) to generate tracking data responsive to the received signal or disturbance caused by the sensor; and (0037; given above)
one or more processors (processor 36, 60) in communication with the sensor (0039; The console 34 comprises a positioning processor 36 that calculates the location and orientation of the catheter 28 based on the signals sent by a location sensor 46) and the tracking system (0047; The positioning processor 36 is linked to location sensors that are placed near the distal tip of the cardiac catheter and performs location tracking.), the one or more processors configured to: (processor 36, 60)( The ultrasound driver 39)(ultrasound circuitry 56.)
use the received signal or disturbance of the sensor to track one or more positions of the intraluminal device (catheter 28) within the bodily structure; (0037; given above)(0047; The positioning processor 36 is linked to location sensors that are placed near the distal tip of the cardiac catheter and performs location tracking.),(0037; The system 20 comprises a positioning subsystem that measures three-dimensional location information and orientation coordinates of the catheter 28 with up to six degrees of freedom. The positioning subsystem may comprise a magnetic position tracking system that determines the position and orientation of the catheter 28. The positioning subsystem generates magnetic fields in a predefined working volume its vicinity and senses these fields at the catheter. The positioning subsystem typically comprises a set of external radiators, such as field generating coils 30, which are located in fixed, known positions external to the patient. The coils 30 generate fields, typically electromagnetic fields, in the vicinity of the heart 24.)
use the sensor (sensor 46) to obtain one or more functional flow measurements at the tracked one or more position; and (0042; The system 20 comprises an ultrasound driver 39 that drives the ultrasound transducers of the catheter 28 when it functions as an ultrasound imaging catheter….The ultrasound driver 39 may support different imaging modes such as B-mode, M-mode, CW Doppler and color flow Doppler, as are known in the art.)(0047; The positioning processor 36 is linked to location sensors that are placed near the distal tip of the cardiac catheter and performs location tracking.)(0040; Some position tracking systems that may be used for this purpose are described, for example, in U.S. Pat. Nos. 6,690,963, 6,618,612 and 6,332,089, and U.S. patent application Publications 2004/0147920, and 2004/0068178, whose disclosures are incorporated herein by reference.) 
U.S. patent application Publications 2004/0147920, discloses, (0071; transducers 46 may be used in a Doppler imaging mode to measure the speed of blood flow in a deeper layer 53 of tissue 42. Ablation of overlying layers, such as surface layer 52, is expected to cause blockage of blood vessels within the deeper layer, thus causing changes in the blood flow velocity)
generate a functional flow map of the bodily structure based on the tracked one or more positions and the one or more functional flow measurements.(0059; Next, at step 68, the mapping catheter is navigated within the heart, and electrical data obtained. A functional image is generated. In one embodiment, an electroanatomical map is generated, for example, using the above-mentioned CARTO XP EP Navigation and Ablation System. The image is generated using the mapping catheter by determining spatial coordinates of different locations in the heart to define a three-dimensional space. Then a functional model is prepared, which is a three-dimensional map of the heart in the three-dimensional space, in which the map displays functional information, i.e., electrical potentials at multiple points of the heart.)(0067; Reference is now made to FIG. 7, which is an exemplary composite image 96 in which a skeleton model of a three-dimensional ultrasound image 98 of the heart is superimposed on an electro-anatomical map 100 of the right ventricle, in accordance with a disclosed embodiment of the invention. The skeleton model is similar to the skeleton model 88 (FIG. 6), having a plurality of contours 102, 104 outlining the right ventricle and left ventricle, respectively. The contours 102 are overlaid on the electroanatomical map. Different electrical potential values are indicated by different shading patterns. Superimposing the skeletal model on the electroanatomical map in step 72 (FIG. 4) results in less interference on the display than using a fully reproduced three-dimensional model, as can be appreciated by a comparison of FIG. 7 with the image 98 (FIG. 5). As in FIG. 5, portions of the map 100 may be automatically marked using pseudocolor to indicate adequate ultrasound data collection. For example, pseudocolor has been applied to an area 105, represented by a diagonally hatched pattern in FIG. 7.) (Claim 20; wherein said functional map is an electroanatomical map.) 
Altmann fails to disclose the intraluminal device comprising a sensor that includes an ultrasound receiver, the sensor (i) 
(ii) configured to receive an ultrasound signal or cause a disturbance in the tracked field, wherein the tracked field is generated by transmitting the ultrasound signal towards the sensor; 
Using the received ultrasound signal or disturbance of the sensor to track one or more positions of the intraluminal device within the bodily structure;

the intraluminal device (catheter 70) comprising a sensor (US sensor(s) 72) that includes an ultrasound receiver (Abstract; “US signal received by these US sensors (72)” [a senor that includes an ultrasound receiver is seen as an ultrasound sensor or ultrasound receiver. An ultrasound sensor receives ultrasound signals. An ultrasound receiver also receives ultrasound signals]), the sensor (i) 
(ii) configured to receive an ultrasound signal (Abstract; “US signal received by these US sensors (72)”) or cause a disturbance in the tracked field, wherein the tracked field is generated by transmitting the ultrasound signal towards the sensor; (Abstract; “US (TRUS) probe (40) or other ultrasound probe sweep the field of view, it is possible to precisely detect and track these US sensors (72) in the same frame of reference as the TRUS images”; page 3 para 4; “the sensor position(s) within the ultrasound field of the ultrasound probe”; page 2 last para; “the ultrasound sensor can then be determined and tracked in the frame of reference (i.e. field of view) [seen as the tracked field] of the ultrasound probe”)
Using the received ultrasound signal (Abstract; “US signal received by these US sensors (72)”; page 5 para 4; “The Foley catheter 70 is equipped with one or multiple US sensors 72 that are mounted at a fixed distance from one another...”) [sensors are disposed on the intraluminal device seen as the catheter 70])  or disturbance of the sensor to track one or more positions of the intraluminal device (pg 5 para 5; “receiving position and orientation data from the individual US sensors 72 using the proposed tracking technology… The trajectory of the catheter 70 is calculated using position and orientation information from all US sensors 72 in real-time.”) within the bodily structure (page 5 para 5; “The tracking technology is realized using the US sensors 72 along the catheter 70 as well as the TRUS probe 40”; page 3 para 5; “the catheter may comprise a plurality of the ultrasound sensors mounted at a fixed distance from one another. This measure allows fixation of the catheter to or in the body structure”)
It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of Altmann view of Tahmasebi disclosure of an ultrasound intraluminal device comprising a sensor that includes an ultrasound receiver, the sensor (i) (ii) configured to receive an ultrasound signal, wherein the tracked field is generated by transmitting the ultrasound signal towards the sensor; Using the received ultrasound signal or disturbance of the sensor to track one or more positions of the intraluminal device within the bodily structure because this would provided a straight forward solution for delineating the course or shape of the body structure based on sensor positions determined and recorded during the sweeping operation of the ultrasound probe (pg 3 para 9 of Tahmasebi)

Regarding claim 2 and 12, Altmann as modified discloses wherein the one or more functional flow measurements comprise at least one of blood pressure or blood flow velocity.(0040; Some position tracking systems that may be used for this purpose are described, for example, in U.S. Pat. Nos. 6,690,963, 6,618,612 and 6,332,089, and U.S. patent application Publications 2004/0147920, and 2004/0068178, whose disclosures are incorporated herein by reference.) U.S. patent application Publications 2004/0147920, discloses, (0071; transducers 46 may be used in a Doppler imaging mode to measure the speed of blood flow in a deeper layer 53 of tissue 42. Ablation of overlying layers, such as surface layer 52, is expected to cause blockage of blood vessels within the deeper layer, thus causing changes in the blood flow velocity)

Regarding claim 3, Altmann as modified discloses all the element above in claim 1, Altmann further discloses, wherein the method is performed in real time as the intraluminal device is moved through the tracked field. (0004; Ultrasound imaging is now well established as a modality for imaging the heart. For example, U.S. Pat. No. 6,066,096, whose disclosure is incorporated herein by reference, describes an imaging probe for volumetric intraluminal ultrasound imaging. The probe, configured to be placed inside a patient's body, includes an elongated body having proximal and distal ends. An ultrasonic transducer phased array is connected to and positioned on the distal end of the elongated body. The ultrasonic transducer phased array is positioned to emit and receive ultrasonic energy for volumetric forward scanning from the distal end of the elongated body. The ultrasonic transducer phased array includes a plurality of sites occupied by ultrasonic transducer elements.)
U.S. Pat. No. 6,066,096 discloses,  (Abstract; A real time three dimensional ultrasound imaging probe apparatus is configured to be placed inside a body)(Col lines 24-25; the three dimensional ultrasound image when the electrode is within the field of view of the image.)

Regarding claim 5, Altmann as modified discloses all the element above in claim 1, further Altmann discloses, comprising providing an indication of quality of the one or more functional flow measurements obtained using the sensor, wherein the indication of quality is based, at least in part, on the tracked one or more positions of the sensor in relation to the tracked field. (0059; Next, at step 68, the mapping catheter is navigated within the heart, and electrical data obtained. A functional image is generated. In one embodiment, an electroanatomical map is generated, for example, using the above-mentioned CARTO XP EP Navigation and Ablation System. The image is generated using the mapping catheter by determining spatial coordinates of different locations in the heart to define a three-dimensional space. Then a functional model is prepared, which is a three-dimensional map of the heart in the three-dimensional space, in which the map displays functional information, i.e., electrical potentials at multiple points of the heart.) The tracked field is seen as determine spatial coordinates of different locations
(0047; The positioning processor 36 is linked to location sensors that are placed near the distal tip of the cardiac catheter and performs location tracking.)(0040; Some position tracking systems that may be used for this purpose are described, for example, in U.S. Pat. Nos. 6,690,963, 6,618,612 and 6,332,089, and U.S. patent application Publications 2004/0147920, and 2004/0068178, whose disclosures are incorporated herein by reference.) 
(0071; transducers 46 may be used in a Doppler imaging mode to measure the speed of blood flow in a deeper layer 53 of tissue 42. Ablation of overlying layers, such as surface layer 52, is expected to cause blockage of blood vessels within the deeper layer, thus causing changes in the blood flow velocity) Changes in blood flow velocity is seen as quality of the functional flow measurements. Blood flow in tissue is seen as electrical potential. 

Regarding claim 9, Altmann as modified discloses all the element above in claim 1, Altmann further discloses, wherein using the sensor to obtain one or more functional flow measurements comprises transmitting and receiving intraluminal ultrasound signals at the sensor. (0038; generates electromagnetic fields, which are received by sensors (not shown) outside the patient's body.) (0039; The position sensor transmits, in response to the sensed fields, position-related electrical signals over cables 33 running through the catheter to a console 34.) (0047; The positioning processor 36 is linked to location sensors that are placed near the distal tip of the cardiac catheter and performs location tracking.)(0040; Some position tracking systems that may be used for this purpose are described, for example, in U.S. Pat. Nos. 6,690,963, 6,618,612 and 6,332,089, and U.S. patent application Publications 2004/0147920, and 2004/0068178, whose disclosures are incorporated herein by reference.) U.S. patent application Publications 2004/0147920, discloses, (0071; transducers 46 may be used in a Doppler imaging mode to measure the speed of blood flow in a deeper layer 53 of tissue 42. Ablation of overlying layers, such as surface layer 52, is expected to cause blockage of blood vessels within the deeper layer, thus causing changes in the blood flow velocity)

Regarding claim 10, Altmann as modified discloses all the element above in claim 1, Altmann further discloses, further comprising displaying an image including the functional flow map overlaid onto an image of the bodily structure. (0009; a computer-assisted method for producing images of a living subject, which is carried out by displaying a three-dimensional model of a surface of a structure in a body of the subject, acquiring a sequence of two-dimensional anatomic images of at least a portion of the structure, and while acquiring the sequence, marking the three-dimensional model to show respective intersections of the image planes with the surface.)(0064An image 98 on the right of FIG. 5 shows a reconstruction of a three-dimensional ultrasound image 100 superimposed on the image 98, which is here referenced as an area 102. The image 98 and the area 102 are based on the collected ultrasound data.) Altmann discloses in paragraph 0067 superimposing an skeleton model on an electroantomical map 100; wherein the skeleton model is seen as the functional flow map. Refer to paragraph 0067 for further detail. 

Regarding claim 13, Altmann as modified discloses all the element above in claim 11, Altmann further discloses, comprising a display in communication with the one or more processors, 
(0009; a computer-assisted method for producing images of a living subject, which is carried out by displaying a three-dimensional model of a surface of a structure in a body of the subject, acquiring a sequence of two-dimensional anatomic images of at least a portion of the structure, and while acquiring the sequence, marking the three-dimensional model to show respective intersections of the image planes with the surface.)(0064An image 98 on the right of FIG. 5 shows a reconstruction of a three-dimensional ultrasound image 100 superimposed on the image 98, which is here referenced as an area 102. The image 98 and the area 102 are based on the collected ultrasound data.) Altmann discloses in paragraph 0067 superimposing an skeleton model on an electroantomical map 100; wherein the skeleton model is seen as the functional flow map. Refer to paragraph 0067 for further detail. 

Regarding claim 17, Altmann as modified discloses all the element above in claim 11, further Altmann discloses, wherein the tracking system is provided by an ultrasonic array of an ultrasound imaging system configured to generate an ultrasound image including a B-mode image of the bodily structure overlaid with the functional flow map. (0009; a computer-assisted method for producing images of a living subject, which is carried out by displaying a three-dimensional model of a surface of a structure in a body of the subject, acquiring a sequence of two-dimensional anatomic images of at least a portion of the structure, and while acquiring the sequence, marking the three-dimensional model to show respective intersections of the image planes with the surface.)(0031; The system 20 enables the physician to perform a variety of mapping and imaging procedures. These procedures comprise, for example, the following techniques, which are described in further detail in copending, commonly assigned application Ser. Nos. 11/115,002 and 11/262,217, the disclosures of which are herein incorporated by reference: display real-time or near real-time two-dimensional images, e.g. ultrasound images; reconstruct three-dimensional models of a target structure in the patient's body, based on two-dimensional ultrasound images; register, overlay and display a parametric map, such as an electrophysiological information map or an electroanatomical map on the reconstructed three-dimensional model; register, overlay and display a three-dimensional image acquired from an external system on the reconstructed three-dimensional model; and register and display two-dimensional ultrasound images on a three-dimensional image acquired from an external system.)
Application Ser. Nose 11/115,002 incorporated by reference discloses in paragraph (0017; Doppler and B-mode ultrasonic image signals into a single image using a modulated nonlinear mapping function) (0042; The system 20 comprises an ultrasound driver 39 that drives the ultrasound transducers of the catheter 28 when it functions as an ultrasound imaging catheter….The ultrasound driver 39 may support different imaging modes such as B-mode, M-mode, CW Doppler and color flow Doppler, as are known in the art.) Therefore it is seen that an ultrasound image may be supported by B-mode. (0064An image 98 on the right of FIG. 5 shows a reconstruction of a three-dimensional ultrasound image 100 superimposed on the image 98, which is here referenced as an area 102. The image 98 and the area 102 are based on the collected ultrasound data.) Altmann discloses in paragraph 0067 superimposing an skeleton model on an electroantomical map 100. Refer to paragraph 0067 for further detail. 

Claims 4, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Tahmasebi, as applied to claim 1 and 11, respectively above, in view of US Patent Application Publication Vignon et al 2013/0041252 A1 (hereinafter Vignon) 
Regarding claim 4, Altmann as modified discloses all the element above in claim 1, 
The above noted combination teaches all the above except for: wherein the position of the ultrasound receiver is localized by using one-way beamforming of the received ultrasound signal. 
However, in the same field of the endeavor, Vignon discloses ultrasonic tracking of an interventional tool using one-way beamforming. Specifically, Vignon discloses, 
wherein the position of the ultrasound receiver is localized by using one-way beamforming of the received ultrasound signal. (Abstract; “an ultrasound receive beamformer (212) is configured for one-way only beamforming”; 0047; output 210 of the receiver 202 of the transmissive ultrasound is one-way only beamformed by a beam-space beamformer 212 which images using synthetic aperture with virtual transducers, i.e., a technique used in retrospective dynamic transmit focusing (RDT).; 0051; the receive beamforming is one-way only beamforming of the transmissive ultrasound using one-way delays.; 0041; “FIG. 5 is a schematic diagram showing the received signals at the tracked receiver are fed back to the ultrasound scanner's beamforming module and one-way beamforming is performed”; 0012; “an ultrasound device comprising the beamformer is configured for interspersing acquisition of imaging frames, upon which two-way beamforming is performed, with acquisition of tracking frames, upon which the one-way only beamforming is performed.”)(0018; “an ultrasound device comprises the ultrasound receive beamformer, and a plurality of tracking transducers that includes the object within the region of interest”)(0053; “beamforming localizes the ultrasound receiver in the region of interest 206 and yields an image of the receiver in the same coordinate system as the regular pulse-echo image of the region of interest, i.e., anatomy.”) (0060; “The imaging array sends out N beams into the medium, sweeping the field of view”)	
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann’s as modified magnetic field with Vignon known tracking system which includes performing one-way beamforming towards a region of interest. The motivation would be to use known one-way beamforming techniques to allow the operator to see the interventional tool even when it is out of the imaging plane thereby improving imaging guidance (0055). 

Regarding claim 16, Altmann as modified discloses all the element above in claim 11, 

and wherein the tracking system is configured to localize a position of the ultrasound receiver by performing one-way beamforming of the ultrasound signals received by the ultrasound receiver when placed within a field of view of the ultrasound transmitter.  Vignon discloses, (0012; an ultrasound device comprising the beamformer is configured for interspersing acquisition of imaging frames, upon which two-way beamforming is performed, with acquisition of tracking frames, upon which the one-way only beamforming is performed.)(0018; an ultrasound device comprises the ultrasound receive beamformer, and a plurality of tracking transducers that includes the object within the region of interest)(0053; beamforming localizes the ultrasound receiver in the region of interest 206 and yields an image of the receiver in the same coordinate system as the regular pulse-echo image of the region of interest, i.e., anatomy.) (0060; The imaging array sends out N beams into the medium, sweeping the field of view)	
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann’s as modified tracking system with Vignon known tracking system which includes performing one-way beamforming towards a region of interest. The motivation would be to use known one-way beamforming techniques to allow the operator to see the interventional tool even when it is out of the imaging plane thereby improving imaging guidance (0055). 

(0059; Next, at step 68, the mapping catheter is navigated within the heart, and electrical data obtained. A functional image is generated. In one embodiment, an electroanatomical map is generated, for example, using the above-mentioned CARTO XP EP Navigation and Ablation System. The image is generated using the mapping catheter by determining spatial coordinates of different locations in the heart to define a three-dimensional space. Then a functional model is prepared, which is a three-dimensional map of the heart in the three-dimensional space, in which the map displays functional information, i.e., electrical potentials at multiple points of the heart.)(0071; synchronization between the two modalities required, of course. Referring again to FIG. 7, the ultrasound image 98 and the electroanatomical map 100 can be acquired using different equipment. When one or both of the images are being tracked in near-real time, and particularly when different equipment is used for the two modalities, propagation delays between the source equipment and the processor 36 (FIG. 1) necessitate careful attention to synchronization of the two components of the composite image 96.)(Claim 19; a processor linked to said imaging device, said processor being linked to a probe adapted for insertion into said heart and having a position sensor for determining position and orientation information of said probe, said processor being operative for generating a functional map of said heart comprising functional information relating to said heart measured at multiple points on said heart, said processor being operative for automatically marking a region of said map that corresponds to of said portion of said heart;)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Tahmasebi, as applied to claim 5 above, in view of WIPO Hill Bradley 2006/122011 A2.
 	Regarding claim 6, Altmann as modified discloses all the element above in claim 5, 
The above noted combination teaches all the above except for the following taught by Hill Bradley: 
wherein the indication of quality is based, at least in part, on a track orientation of the senor in relation to the tracked field, and the one or more tracked position comprises at least one of a proximity of the sensor to an intraluminal wall, an angle between the sensor and the intraluminal wall, and/or a level of movement of the sensor relative to the intraluminal wall. (0014; a processor configured to receive and process in vivo non- image based ultrasound information of the venous vasculature of the patient provided by the sensor and to provide position information regarding the position of the distal end of the elongate flexible member within the venous vasculature of the patient; Abstract; sensor disposed at a distal end of the elongate flexible member and configured to provide in vivo non-image based ultrasound information of the venous vasculature of the patient; 0073; “As such, the system may recognize unintended entry into the jugular vein, the subclavian one or even if the sensor is against the vessel wall.” The system determine quality which is seen as 00166; “to compare the sensor date with the data provided by the target structure estimator to determine whether the sensor is against the vessel wall. [00167] If the result of step 2650 is "Yes" and the wall is detected by the system, the yellow LED will illuminate to notify the user that the sensor is against the wall. Next, the system returns to step 2635 and acquires data from sensors.”)
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann’s as modified sensor positioning systems to include position information of the distal end of the flexible member within the a intraluminal wall seen as a venous vasculature taught by Hill Bradley. Doing so would improve the positioning information of the medical device. (0014)

Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Tahmasebi, as applied to claim 1 and 11, respectively above, in view of US Patent Leavitt 4,850,364.
Regarding claim 7, Altmann as modified discloses all the element above in claim 1, but fails to disclose following taught by Leavitt: for the wherein generating the functional flow map comprises rejecting a measured blood pressure or a measured blood flow velocity associated with a quality value below a threshold quality value.(Col. 2 Lines 15-17; The color image is typically a color-coded blood flow map, where the color coding indicates localized velocity and tubulence of blood flow.)(Col. 2 Lines 49-68; Separation of the blood flow signal from the clutter is achieved with a clutter rejection filter and a velocity sample rejection system. The clutter rejection filter provides a frequency-dependent attenuation (or gain) of the received (i.e., returned echo) Doppler signal; the gain is higher for the blood flow signals (which are higher in frequency since blood flow is higher in velocity) than for the clutter signals. After the received signal has been thus filtered, it is sampled and velocity calculations are made from samples. Each computed velocity value is then "screened" against certain rejection (i.e., validation) criteria by the velocity sample rejection system. Velocities which have been determined from samples whose amplitudes (or at least one of whose amplitudes) are (is) below a predetermined acceptance/rejection threshold are considered unreliable and are therefore "discarded" by the velocity sample rejection system (i.e., they are neither displayed nor used in further calculations).) Note; a signal below a threshold is considered low quality. A signal above a threshold is seen as high quality. 
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann’s as modified electroanatomical map seen as a functional flow map with Leavitt color image indicated localized velocity of blood flow which comprises rejecting a blood flow velocity below a threshold. The motivation to do with would be to improve the extraction of blood flow information from clutter in a medical ultrasound system, to provide better signal-to-noise ratio (Col. 3 Lines 7)

(Doppler processing system 32 is seen as a processor according to Col 5 Lines 19-36) are configured to cause the display to display an indication of a quality of the blood pressure or blood flow velocity measurements obtained using the sensor, and wherein the indication of quality of the blood pressure or blood flow velocity measurements is based, at least in part, on the tracked one or more positions. (Col. 2 Lines 15-17; The color image is typically a color-coded blood flow map, where the color coding indicates localized velocity and tubulence of blood flow.) (Col 2. lines 30-35; transducer output contains not only a Doppler shift component due to reflection from the moving blood, but also Doppler components due to reflections from the motion of tissue structures such as blood vessels) Hence the blood flow velocity is obtained using a sensor seen as a transducer. Each velocity is deterred at a tracked position seen as a spatial point in the sampled volume refer to (Col. 5 lines 19-22; A Doppler processing system 32 then decodes the filtered signal to convert the "de-cluttered" Doppler frequency information into velocity information at each spatial point in the sampled volume.)(Col. 5 Lines 24-35; velocity samples are first separated into "good" samples and "bad" samples by a velocity sample rejection system. The "bad" samples are discarded, and a circular averager 33 uses only the "good" samples to generate the average velocity at each point. The averaging of velocity measures in stage 33 is a so-called "circular" averaging process which takes into account the fact that velocity is represented as a complex variable using modulo arithmetic. The averaged velocity data is supplied to an image memory and scan conversion subsystem 34 which generates the signals to control a display monitor 36 in order to show an image representing the measured blood flow in the sampled volume.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann’s as modified display system to include quality of the blood flow velocity measurements taught by Leavitt. Doing so would show an image representing the measured blood flow in the sampled volume (Col. 5 lines 35-36).

Regarding claim 15, Altmann as modified discloses all the element above in claim 12, but fails to disclose the following taught by Leavitt: wherein the one or more processors (Doppler processing system 32 is seen as a processor according to Col 5 Lines 19-36) are configured to ignore the blood pressure or the blood flow velocity measurements associated with a quality value below a threshold quality value when generating the functional flow map.(Col. 2 Lines 15-17; The color image is typically a color-coded blood flow map, where the color coding indicates localized velocity and tubulence of blood flow.)(Col. 2 Lines 49-68; Separation of the blood flow signal from the clutter is achieved with a clutter rejection filter and a velocity sample rejection system. The clutter rejection filter provides a frequency-dependent attenuation (or gain) of the received (i.e., returned echo) Doppler signal; the gain is higher for the blood flow signals (which are higher in frequency since blood flow is higher in velocity) than for the clutter signals. After the received signal has been thus filtered, it is sampled and velocity calculations are made from samples. Each computed velocity value is then "screened" against certain rejection (i.e., validation) criteria by the velocity sample rejection system. Velocities which have been determined from samples whose amplitudes (or at least one of whose amplitudes) are (is) below a predetermined acceptance/rejection threshold are considered unreliable and are therefore "discarded" by the velocity sample rejection system (i.e., they are neither displayed nor used in further calculations).) Note; a signal below a threshold is considered low quality. A signal above a threshold is seen as high quality. 
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann’s as modified electroanatomical map seen as a functional flow map with Leavitt color image indicated localized velocity of blood flow which comprises ignore or reject a blood flow velocity below a threshold. The motivation to do with would be to improve the extraction of blood flow information from clutter in a medical ultrasound system, to provide better signal-to-noise ratio (Col. 3 Lines 7)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Tahmasebi, as applied to claim 1 above, in view of US Patent Anderson US 2016/0157798 A1 in view of US Patent Sheehan US 2014/0275995 A1.
Regarding claim 8, Altmann as modified discloses all the element above in claim 2, Altmann fails to disclose the following taught by Anderson. wherein generating the functional flow map comprises combining the blood pressure or the blood flow velocity measurements obtained using the sensor with flow velocity estimates derived from an  (0047; At step 220, the method 200 includes obtaining lumen data. For example, the computing device 110 can utilize the obtained external imaging data and/or the intravascular imaging data to determine information about the blood flow region of the blood vessel, such as lumen dimensions, boundaries, contours)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmanns functional flow map to determine blood flow velocity by combining sensor data and external imaging data taught by Anderson. Doing so would improve intravascular positioning and viewing of anatomy (0048)
Although Anderson discloses in paragraph (0048; the external imaging data (e.g., CT, rotational angiography) can be used to generate three-dimensional information regarding the anatomy), Anderson fails to disclose the external imaging data to be a ultrasound system. Sheehan discloses, (0010; The external imaging data may be obtained using any known external imaging technique including, for example, angiography/fluoroscopy, computed tomography, magnetic resonance imaging, and ultrasound imaging.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann as modified external imaging data to be an ultrasound since it well known external imaging techniques can be ultrasound imaging. The motivation to do this would be to use known external imaging techniques to improve imaging. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Tahmasebi, as applied to claim 11 above, in view of US Patent Anderson US 2016/0157798 A1 
Regarding claim 19, Altmann as modified discloses all the element above in claim 11, further Altmann discloses, wherein the tracking system is an ultrasound system configured to generate color-flow Doppler or vector flow images (0008; the planes of intersection of successive ultrasound two-dimensional fans that are acquired may be marked on an electroanatomical map as lines or colored regions on the map surface….Various color schemes are used to indicate the relative sufficiency of data collection.)(0042; The ultrasound driver 39 may support different imaging modes such as B-mode, M-mode, CW Doppler and color flow Doppler, as are known in the art.), and wherein the one or more processors (processor 36, 60) 
Altmann fails to disclose the following taught by Anderson are configured to combine the one or more functional flow measurements obtained using the sensor with flow velocity estimates derived by the ultrasound system to generate the functional flow map. Anderson discloses, (0047; At step 220, the method 200 includes obtaining lumen data. For example, the computing device 110 can utilize the obtained external imaging data and/or the intravascular imaging data to determine information about the blood flow region of the blood vessel, such as lumen dimensions, boundaries, contours)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann’s as modified 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Tahmasebi, as applied to claim 11 above, in view of US Patent Application Publication Parthasarathy US 2015/0269728 A1 (hereinafter Parthasarathy)
Regarding claim 20, Altmann as modified discloses all the element above in claim 11, further Altmann discloses wherein the tracking system is an electromagnetic (EM) tracking system (0037; The positioning subsystem may comprise a magnetic position tracking system that determines the position and orientation of the catheter 28...) comprising a field generator configured to generate an EM field (0037; …The positioning subsystem generates magnetic fields in a predefined working volume its vicinity and senses these fields at the catheter), Altmann fails to disclose the following taught by Parthasarath: wherein the sensor includes one or more sensor coils (0170; sensors 1192 includes three orthogonal sensor coils for enabling detection of a magnetic field in three spatial dimensions), and wherein the EM tracking system is configured to localize the tracked one or more positions of the one or more sensor coils (0027; The tracking system 132 may include an electromagnetic (EM) tracking system which would include a field generator 142 and tracking sensors (e.g., coils) to track spatial positions in a tracking coordinate space.) responsive to a disturbance of the EM field caused by the one or more sensor coils (0005; The second sensors can include electromagnetic (EM) tracking sensors and the tracking space can include a generated EM field.)(0036; The device 130 is moved into the US field of view or volume 148. The device 130 is also within the field generated by the field generator 142 (FIG. 1). The probe 142 includes the EM tracker 144 mounted thereon. In this way, the EM sensors 152 can provide a reference position and orientation relative to the EM sensor 144 on the probe 146 and ultimately to a global coordinate reference (L) 162 for the tracking system space (T).)(0028; the smart calibration device 130, for this example, includes EM sensors 152 and ultrasonic sensors (receivers) 154 with known geometric relationships within the device 130.)
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Altmann’s as modified tracking systems in view of Parthasarathy known method to include EM sensor coils to track position of sensor coils. Doing so would improve the position of medical tools in tracking space (0049)
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793